       Case 4:15-cr-00274-DPM Document 79 Filed 11/20/20 Page 1 of 2



             IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                        No. 4:15-cr-274-DPM

RODNEY LAMONT SANDERS                                       DEFENDANT
Reg. No. 29851-009

                                 ORDER
     1. Sanders moves for immediate release under 18 U.S.C.

§ 3582(c)(l)(A)(i) based on the ongoing COVID-19 pandemic and the

risk it presents to his health if he contracts the virus. Doc. 77. The first
and dispositive issue is exhaustion. 18 U.S.C. § 3582(c)(l)(A). The
Warden of FMC Lexington denied Sanders' s request for early release to
home confinement. Doc. 77 at 3. As the United States notes, though,
home confinement and compassionate release are different; and there's
no indication that Sanders has requested that the Bureau of Prisons file
a compassionate release motion on his behalf or that he's exhausted his
administrative rights to appeal a denial of that request.        28 C.F .R.
§§ 571.63 & 542.15.
     This Court has concluded that unless a warden fails to timely
respond to a compassionate release request, an inmate must fully
exhaust his administrative remedies before filing a motion in the
district court. United States v. Cox, Doc. 197 in E.D. Ark. No. 4:98-cr-73-
       Case 4:15-cr-00274-DPM Document 79 Filed 11/20/20 Page 2 of 2



DPM (8 September 2020).       Further, this exhaustion requirement is
jurisdictional and can't be waived. Ibid. Sanders' s motion, Doc. 77, is
therefore denied without prejudice for lack of jurisdiction.
     2. The Court directs the Clerk to send Sanders a copy of the
Court's Cox opinion with this Order.
     So Ordered.

                                         D .P. Marshall Jr. (/
                                         United States District Judge




                                   -2-
